Citation Nr: 1413997	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-05 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a disability manifested by headaches.

5.  Entitlement to an initial rating in excess of 10 percent for temporomandibular articulation.


REPRESENTATION

Appellant represented by:	Timothy E. Burns, Attorney



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran's active military service extended from October 1978 to October 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That rating decision granted service connection for temporomandibular articulation, assigning an initial 10 percent rating; and denied service connection for right ankle, left ankle, low back, and headache disabilities.


FINDINGS OF FACT

1.  There are no current residuals of right ankle sprain during service; arthritis of the right ankle was not first manifest during service, or within a year after discharge from service, and the medical evidence of record does not show that the currently diagnosed arthritis of the right ankle is related to any disease or injury incurred in or aggravated by service.

2.  There are no current residuals of left ankle sprain during service; arthritis of the left ankle was not manifest during service, or within a year after discharge from service, and the medical evidence of record does not show that the currently diagnosed status post left foot fracture, resolved with bony deformity and loss of left foot arch, is related to any disease or injury incurred in or aggravated by service.

3.  There are no current residuals of low back sprain during service; arthritis of the lumbosacral spine was not first manifest during service, or within a year after discharge from service, and the medical evidence of record does not show that the currently diagnosed degenerative disc disease and degenerative joint disease of the lumbosacral spine is related to any disease or injury incurred in or aggravated by service.

4.  A headache disability, to include migraine, did not manifest in service or for many years thereafter and is not related to any incident during active service or to a service connected disability.

5.  Even considering functional limitation, the Veteran's jaw motion has not been effectively restricted to 31mm or less.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a disability manifested by headaches are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2013).

5.  The criteria for an initial rating in excess of 10 percent for temporomandibular articulation have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.150, Diagnostic Code 9905 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

The Veteran was provided pre-adjudication notice by letter dated in October 2008.  The letter advised the Veteran of the elements required to establish entitlement to service connection, including the disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection was granted and a rating and effective date were assigned, section 5103(a) notice was no longer required with respect to the issue involving the initial disability rating assigned for temporomandibular articulation. 

VA has obtained service treatment records; VA treatment records; and private medical records.  The RO contacted Dr. McArthur, a private physician identified by the Veteran, but was informed that records of treatment of the Veteran had been destroyed as he had not been seen since 2000.  The Social Security Administration (SSA) indicated that no records pertaining to a claim by the Veteran were in their possession.  The Veteran was provided with VA examinations in April 2009 and March 2010.  The examinations are adequate, as they contain sufficient information to rate the Veteran's service connected disability under the applicable Diagnostic Codes and to evaluate his service connection claims.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claim file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Accordingly, the appellant is not prejudiced by a decision at this time.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis is a chronic condition listed under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) is applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In contrast, the issues of service connection for headaches and for ankle and back disabilities other than arthritis are not chronic conditions under 38 C.F.R. § 3.303(b) and will be adjudicated using the general principles of service connection. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Right Ankle

The service treatment records show that in June 1981 the Veteran was seen with complaints of pain from injuries to both ankles after leaping from stairs and twisting his ankles a week earlier.  Examination of the right ankle showed mild effusion and edema.  There was tenderness around the ankle in all areas of the circumference.  There was no tenderness to the distal and posterior portion of the os calcis.  Review of X-rays revealed a minimally possible fracture of the sustentaculum tali.  The impression was sprain, right ankle, with a remote possibility of a fracture of the os calcis.  The Veteran was treated with a short-leg walking cast.  Four weeks later, in July 1981, the cast was removed and X-rays obtained.  These showed no evidence of remote or recent fracture.  The Veteran had some discomfort in the anterior aspect of the ankle when it was plantar flexed.  The Veteran was provided with a walking boot.  There were no further reports of right ankle complaints or treatments during the remainder of the Veteran's period of service.  The service separation examination in August 1982 noted normal feet and lower extremities.

On VA examination in April 2009, the Veteran reported having fractured his right ankle in service.  He reported some morning stiffness in the ankle as well as aching pain on a cold, damp day or in rainy weather.  On examination, the ranges of right ankle motion were consistent with baseline for the Veteran.  X-rays showed minor degenerative changes of the right foot, perhaps residual of remote injury.  The examiner diagnosed mild degenerative arthritis of the right ankle that was not caused by or related to right ankle sprain in service.  

During service in 1981 the Veteran was treated for a right ankle sprain.  While a minimal fracture of the os calcis was initially described as possible, subsequent X-ray during service ruled that out.  The Veteran contends that he has continued to have right ankle symptoms.  The Veteran is competent to report symptomatology, such as ankle stiffness and aching, that he experiences.  However he is not competent to diagnose the condition or to state whether any particular currently diagnosed right ankle pathology is related to an inservice cause.  Jandreau, supra.

The VA examiner in April 2009 determined that the Veteran's current right ankle pathology, mild degenerative arthritis, was not caused by or related to the ankle sprain diagnosed in service more than 25 years earlier.  

As arthritis was not demonstrated during the first postservice year, service connection for arthritis on a presumptive basis is not warranted.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The only competent medical opinion of record is that the Veteran's only current right ankle diagnosis, mild degenerative arthritis, is not related to an inservice cause.  

The preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disability.  There is no doubt to be resolved; and service connection is not warranted.

Left Ankle

The service treatment records show that in August 1979 the Veteran turned his left ankle.  Examination showed no edema and full range of motion.  He was unable to put weight on his left foot.  The assessment was sprain, left ankle/possible fracture.  Two days later he was seen in the orthopedic clinic where he had minimal swelling of the inferior to medial malleoulus without gross discoloration.  The assessment was mild sprain, talo-fibular ligament.  X-ray of the left ankle in August 1979 showed no evidence of fracture or spreading of the mortise, and no significant soft tissue swelling was identified.  In June 1981 the Veteran was seen with complaints of pain from injuries to both ankles after leaping from stairs and twisting his ankles a week earlier.  Left foot contusion was noted.  Left foot X-rays in June 1981 showed suspicion of interruption of the cortical bone seen involving the inferior aspect of the calcaneus which may be due to the projection, however a fracture could not be ruled out.  Orthopedic clinic visit on June 24, 1981 noted entirely normal examination of the left ankle.  There were no further reports of left ankle complaints or treatments during the remainder of the Veteran's period of service.  The service separation examination in August 1982 noted normal feet and lower extremities.

On VA examination in April 2009, the Veteran reported having fractured his left ankle in service.  He also reported that he was involved in a motor vehicle accident in 1984 (two years after separation from service) in which he fractured his left ankle and required surgery.  The Veteran stated that following this injury he lost the arch of his left foot.  He reported some morning stiffness in the ankle as well as aching pain on a cold, damp day or in rainy weather.  On examination, there was an eight centimeter linear scar on the medial aspect of the left foot overlying the cuboid and calcaneal bones; this was described as a result of the surgery in 1984.  There was loss of left foot arch; the examiner attributed this to the 1984 injury and surgery.  There was limitation of left ankle motion.  X-rays showed status post-hindfoot fusion.  The diagnosis was status post left foot fracture, resolved with bony deformity and loss of left foot arch.  Occurred after military service, therefore not caused by or related to military service.  Left ankle sprain, diagnosed while in military service; resolved without residual.  

During service in 1981 the Veteran was treated for a left ankle sprain and left foot contusion.  The Veteran has also reported that he suffered a left ankle fracture in 1984, after service, that required surgery and resulted in a loss of the left foot arch.  The Veteran contends that he has continued to have left ankle symptoms.  The Veteran is competent to report symptomatology, such as ankle stiffness and aching, that he experiences.  However he is not competent to diagnose the condition or to state whether any particular currently diagnosed left ankle pathology is related to an inservice cause.  Jandreau, supra.

The VA examiner in April 2009 determined that the Veteran's inservice left ankle sprain resolved without residuals, and that the current left ankle pathology, status post left foot fracture, resolved with bony deformity and loss of left foot arch, was the result of postservice left ankle injury/surgery.

As arthritis was not demonstrated during the first postservice year, service connection for arthritis on a presumptive basis is not warranted.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The only competent medical opinion of record is that the Veteran's only current left ankle diagnosis, status post left foot fracture, resolved with bony deformity and loss of left foot arch, is the result of postservice injury/surgery, and not related to an inservice cause.  

The preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disability.  There is no doubt to be resolved; and service connection is not warranted.

Low Back

The service treatment records show that in January 1981 the Veteran was seen with complaints of back pain.  Lumbosacral muscle spasm was noted.  Examination three days later showed no muscle spasm.  There was tenderness upon palpation over L4 and L5.  X-rays of the lumbosacral spine were negative.  Posterior ligamentous strain was noted.  There were no further reports of low back complaints or treatments during the remainder of the Veteran's period of service.  The service separation examination in August 1982 noted normal spine.

On VA examination in April 2009, the Veteran reported some low back pain during maneuvers in service.  He reported that he had another episode of low back pain that arose several years ago; since that time he had developed episodic low back pain that was rather frequent.  He currently had episodic low back pain that usually appeared after prolonged standing and physical labor.  On examination, range of thoracolumbar spine motion was limited by stiffness, discomfort, and some fatigability.  X-rays showed some mild degenerative change at L5-S1.  The examiner diagnosed lumbar spine degenerative disc disease with degenerative joint disease; less likely than not caused by or related to lower back sprain diagnosed 27 years ago.  The examiner noted that the Veteran was seen in service in 1981 with back pain of five days duration; that this was diagnosed as ligament strain; and that he did not seek evaluation for low back pain after service until 2000.  

During service in 1981 the Veteran was treated for lumbosacral muscle spasm and ligamentous strain.  The Veteran has reported that he began to experience back pain "several years ago" and that this pain then became episodic and frequent.  The Veteran is competent to report symptomatology, such as back pain, that he experiences.  However he is not competent to diagnose the condition or to state whether any particular currently diagnosed low back pathology is related to an inservice cause.  Jandreau, supra.

The VA examiner in April 2009 determined that the Veteran's current degenerative disc disease and degenerative joint disease of the lumbosacral spine was not caused by or related to the lower back sprain diagnosed in service more than 25 years earlier.  

As arthritis was not demonstrated during the first postservice year, service connection for arthritis on a presumptive basis is not warranted.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The only competent medical opinion of record is that the Veteran's current low back diagnosis, degenerative disc disease and degenerative joint disease of the lumbosacral spine, is not related to an inservice cause.  

The preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  There is no doubt to be resolved; and service connection is not warranted.

Headaches

The service treatment records show that in January 1981 the Veteran reported headaches as well as fever, cough, and stuffed nasal passages.  The diagnosis was cold virus.  The service treatment records do not contain further complaints of headaches.  On the service separation examination in August 1982 the head and neurologic system were noted as normal.

VA treatment records in August 2009 note the Veteran reported weekly headaches associated with photophobia and visceral symptoms/nausea.  He was able to abort most symptoms with early use of Ibuprofen or Excedrin Migraine tablets.  The headaches began on the right side and radiated to the frontal area.   The same complaints were again noted in December 2009.  

On VA dental examination in March 2010, the examiner noted that the Veteran has migraine headaches.  The examiner noted that the Veteran's migraines were not a result of his temporomandibular joint popping or pain.  

The Veteran currently has migraine headaches.  The medical record does not demonstrate complaints for these until 2009.  There is no objective showing that these were present during service.  The Veteran is competent to report his symptoms, and the Board has considered his lay statements.  As a lay person, however, he is not competent, that is, not qualified through specialized education, training, and expertise to offer an opinion on medical causation.  For this reason, the Board rejects his statements as competent evidence to substantiate the claim that a headache disability is related to active service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

To the extent that the Veteran would claim that service connection is warranted on a secondary basis as proximately due to or a result of his service connected temporomandibular articulation disability, the March 2010 VA examiner indicated that the Veteran's migraines were not a result of his temporomandibular joint popping or pain.  There is no competent medical evidence of record favorable to the claim.  

Based on the above, the Board finds the competent and probative evidence does not establish that a headache disability was incurred in or is otherwise related to active service or to a service connected disability.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for headaches is not warranted.  

Increased Rating

The Veteran seeks a higher initial evaluation for his service connected temporomandibular articulation disability which was assigned an initial 10 percent rating in the rating decision on appeal.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran was treated in service for jaw fractures.  A September 2008 statement from the Veteran's treating dentist noted that the Veteran had been treated for 13 years.  He had reported consistent bilateral temporomandibular joint symptoms with intermittent and varying degrees of pain, popping, nocturnal bruxing, and joint dislocation.  He had also manifested very limited range of jaw opening that at times had affected his ability to chew properly.

A VA dental examination was conducted in April 2009.  The Veteran reported that his jaw pops on both sides and that he grinds his teeth at night.  On examination, there was mild occlusal wear consistent with bruxism.  The maximum opening was 35 millimeters.  Right lateral excursion was seven millimeters, left lateral excursion was seven millimeters, and protrusive excursion was seven millimeters with left side pop.  The examiner stated that it was as likely as not that the Veteran's popping and limited opening were the result of his mandibular fractures in service, but that bruxism was very common in the general population and unlikely related to the trauma.  

A VA dental examination was conducted in March 2010.  The Veteran reported that his jaw pops on both sides and that he has jaw pain.  On examination, there was mild occlusal wear consistent with bruxism.  There was early bilateral temporomandibular joint popping.  The maximum opening was 34 millimeters.  Right lateral excursion was six millimeters, left lateral excursion was seven millimeters, and protrusive excursion was seven millimeters.  

The Veteran's temporomandibular articulation disability is currently rated at 10 percent under 38 C.F.R. § 4.150, Diagnostic Code 9905.  

A 10 percent rating is assigned where there is either 31 to 40 mm of motion of the inter-incisal range of the temporomandibular articulation or 0-4 mm of lateral excursion.  

A 20 percent rating is assigned where there is 21 to 30 mm of motion of the inter-incisal range of the temporomandibular articulation.  

A 30 percent rating is indicated when the inter-incisal range of temporomandibular articulation is limited to 11 to 20 mm

A 40 percent rating is assigned when the motion of the temporomandibular articulation is limited to 0 to 10 mm.

A note to Diagnostic Code 9905 states that ranges for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion; and because a 10 percent rating is the highest schedular rating for lateral excursion, it will not be discussed in light of the fact that the Veteran is already receiving a10 percent rating for his limitation of temporomandibular function.

The Veteran's maximum opening has been reported as 35 millimeters (April 2009) and 34 millimeters (March 2010).  These findings are consistent with the currently assigned 10 percent rating.  There is no evidence that inter-incisal range of the temporomandibular articulation has been limited to 30 millimeters or less at any time during the appeal period.  

The Board has considered whether a referral for extra-schedular ratings is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; the assigned schedular evaluation is adequate; and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral). 

The schedular evaluations for the Veteran's temporomandibular articulation disability are adequate.  The Veteran's symptoms have been adequately addressed by the schedular rating criteria which contemplate range of jaw motion and alignment.  The Veteran offers no argument as to how his disabilities render application of the ratings schedule inadequate.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  Referral for extraschedular consideration is not warranted.  


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a low back disability is denied.

Service connection for a disability manifested by headaches is denied.

An initial rating in excess of 10 percent for temporomandibular articulation is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


